Citation Nr: 0528612	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-13 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial special monthly compensation rating 
in excess of the rate provided under 38 U.S.C.A. § 1114(m) 
(West 2002).  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from October 1943 to April 
1946 and from June 1948 to December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  That RO decision implemented a 
December 2002 Board decision, which granted service 
connection for vision loss due to macular degeneration (as 
secondary to service-connected arteriosclerotic heart disease 
with vascular hypertension and arteriosclerosis); assigned an 
effective date of May 19, 1999 for the grant of service 
connection; and assigned initial staged disability ratings of 
70 percent under Diagnostic Code 6075 for the period from May 
19, 1999, and 100 percent under Diagnostic Code 6067 for the 
period from April 7, 2000.

In the December 2002 decision, the RO also granted special 
monthly compensation under 38 U.S.C.A. § 314(p) and 38 C.F.R. 
§ 3.350(f)(2)(i) at the rate intermediate between subsection 
(l) and (m) on account of blindness of one eye with 5/200 
visual acuity or less and blindness of the other eye having 
only light perception, elevated to subsection (m) on account 
of the blindness noted above and a separately rated service-
connected arteriosclerotic heart disease with vascular 
hypertension and arteriosclerosis, independently ratable at 
50 percent or more, effective from April 7, 2000.  The 
veteran appeals for the assignment of a higher rate of 
special monthly compensation.

In February 2004, the Board remanded the issues of 
entitlement to assignment of a rating in excess of 70 percent 
for vision loss due to macular degeneration, from May 19, 
1999 to April 7, 2000; and, entitlement to the initial 
assignment of a rate of special monthly compensation in 
excess of subsection (m).  The remand required the issuance 
of a notice letter under the provisions of the Veterans 
Claims Assistance Act of 2000 (herein "VCAA") and a 
statement of the case (SOC).  The SOC was issued in March 
2004 and the VCAA notice letter was sent in April 2004.  

On a VA Form 9, Appeal to the Board of Veteran's Appeals, the 
veteran, through his representative, withdrew the claim for 
rating in excess of 70 percent for vision loss due to macular 
degeneration, from May 19, 1999 to April 7, 2000.  38 C.F.R. 
§ 20.204 (2004).  

Since the necessary development has been completed, the Board 
proceeds with its review of the remaining issue on appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran has light perception only in both eyes.  

3.  In addition to the veteran's blindness, rated at 100 
percent, his service-connected disabilities include 
arteriosclerotic heart disease with vascular hypertension and 
arteriosclerosis, rated as 100 percent disabling.  


CONCLUSION OF LAW

The criteria for special monthly compensation at an 
intermediate level between those provided by 38 U.S.C.A. 
§ 1114(m) and (n) [m+1/2], and no higher, have been met.  38 
U.S.C.A. § 1114, 1155, 5107 (West 2002); 38 C.F.R. § 3.350 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  As the current 
evidence is sufficient to substantiate the claim, VCAA does 
not require additional notices or delay.  

Criteria

Blindness of one eye with 5/200 visual acuity or less and 
blindness of the other eye having only light perception will 
entitle to the rate between 38 U.S.C. 1114 (l) and (m).  
38 C.F.R. § 3.350(f)(2)(i) (2005).  

Blindness of one eye with 5/200 visual acuity or less and 
anatomical loss of, or blindness having no light perception 
in the other eye, will entitle to a rate equal to 38 U.S.C. 
1114(m).  38 C.F.R. § 3.350(f)(2)(ii) (2005).  

Blindness of one eye having only light perception and 
anatomical loss of, or blindness having no light perception 
in the other eye, will entitle to a rate between 38 U.S.C. 
1114 (m) and (n).  38 C.F.R. § 3.350(f)(2)(iii) (2005).  

Blindness in both eyes with visual acuity of 5/200 or less, 
or blindness in both eyes rated under subparagraph (2) (i) or 
(ii) of this paragraph, when accompanied by service-connected 
total deafness in one ear, will afford entitlement to the 
next higher intermediate rate or if the veteran is already 
entitled to an intermediate rate, to the next higher 
statutory rate under 38 U.S.C. 1114, but in no event higher 
than the rate for (o).  38 C.F.R. § 3.350(f)(2)(iv) (2005).  

Additional independent 50 percent disabilities:  In addition 
to the statutory rates payable under 38 U.S.C. 1114 (l) 
through (n) and the intermediate or next higher rate 
provisions outlined above, additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement to the next higher intermediate rate or if 
already entitled to an intermediate rate to the next higher 
statutory rate under 38 U.S.C. 1114, but not above the (o) 
rate.  In the application of this subparagraph the disability 
or disabilities independently ratable at 50 percent or more 
must be separate and distinct and involve different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under 38 U.S.C. 1114 (l) through (n) 
or the intermediate rate provisions outlined above.  
38 C.F.R. § 3.350(f)(3) (2005).  

Additional independent 100 percent ratings:  In addition to 
the statutory rates payable under 38 U.S.C. 1114 (l) through 
(n) and the intermediate or next higher rate provisions 
outlined above additional single permanent disability 
independently ratable at 100 percent apart from any 
consideration of individual unemployability will afford 
entitlement to the next higher statutory rate under 38 U.S.C. 
1114 or if already entitled to an intermediate rate to the 
next higher intermediate rate, but in no event higher than 
the rate for (o).  In the application of this subparagraph 
the single permanent disability independently ratable at 100 
percent must be separate and distinct and involve different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under 38 U.S.C. 1114 (l) through (n) 
or the intermediate rate provisions outlined above.  
    (i) Where the multiple loss or loss of use entitlement to 
a statutory or intermediate rate between 38 U.S.C. 1114 (l) 
and (o) is caused by the same etiological disease or injury, 
that disease or injury may not serve as the basis for the 
independent 50 percent or 100 percent unless it is so rated 
without regard to the loss or loss of use.  38 C.F.R. 
§ 3.350(f)(4) (2005).  

Factual Background  

The report of a VA eye examination, in April 1999, shows that 
the veteran's best corrected visual acuity was 20/300 in the 
right eye and 20/400 in the left eye.  

In April 1999 and July 1999, C. H. B., M.D., reported that 
the veteran's best corrected vision was 20/200 in each eye.  

The veteran was seen at the VA eye clinic in April 2000.  The 
veteran was reported to have legal blindness in both eyes.  
Corrected visual acuity in the right eye was counts fingers 
at 1 foot.  Corrected visual acuity in the left eye was 
20/400.  

On VA examination in October 2000, corrected visual acuity in 
the right eye was counts fingers at 11/2 feet.  Corrected 
visual acuity in the left eye was 20/400.  

The December 2002 rating decision continued a 100 percent 
scheduler evaluation for arteriosclerotic heart disease with 
vascular hypertension and arteriosclerosis.  That rating 
decision also assigned a 100 percent rating for vision loss, 
effective April 7, 2000.  A 20 percent rating for 
arteriosclerosis with narrowing of the abdominal aorta and 
right iliac artery was continued.  Noncompensable ratings 
were continued for the residuals of a right inguinal 
hernioplasty, bilateral pterygium, residuals of a left 
inguinal hernioplasty, depressive reaction, and bilateral 
hearing loss.  

In April 2004, H. G., M.D., reported that visual acuity, 
without correction, was counts fingers at 1 foot, in each 
eye.  

In a report received in May 2004, K. B., M.D., reported the 
veteran's corrected visual acuity in each eye to be hand 
movements.  

On VA eye examination in July 2004, the veteran's best 
corrected visual acuity was light perception, in each eye.  

Analysis

The evidence shows that the veteran's best corrected visual 
acuity is light perception only in each eye.  For that level 
of impairment, the regulations provide special monthly 
compensation at the rate between 38 U.S.C. 1114 (l) and (m).  
38 C.F.R. § 3.350(f)(2)(i) (2005).  The next higher rate, 
equal to 38 U.S.C. 1114(m), based solely on visual impairment 
would require that there be no light perception in at least 
one eye.  38 C.F.R. § 3.350(f)(2)(ii) (2005).  The VA and 
private medical reports consistently have shown that both 
eyes have light perception or better.  Therefore, a higher 
rating cannot be assigned based solely on visual impairment.  

Higher levels of special monthly compensation can also be 
assigned if there is a service-connected deafness.  38 C.F.R. 
§ 3.350(f)(2)(iv-vi) (2005).  Here, the veteran has a non-
compensable service-connected bilateral hearing loss 
disability.  There is no evidence or claim of deafness or 
compensable hearing loss.  So, these regulations do not form 
a basis for a higher rating.  

The RO did assign a higher level of special monthly 
compensation based on an additional independent 50 percent 
rating.  38 C.F.R. § 3.350(f)(3) (2005).  That provision 
provides for a half step increase.  In this case, that meant 
an increase from the rate between 38 U.S.C. 1114 (l) and (m) 
to the rate provided by subsection (m).  However, the basis 
for this evaluation is not clear.  The additional disability, 
the service-connected heart disorder, has been rated as 100 
percent disabling since December 1978.  The regulations 
provided that where there is an additional disability rated 
at 100 percent, the rating will go up a full step.  In this 
case, the rate would go from the rate between 38 U.S.C. 1114 
(l) and (m) to the rate between subsections (m) and (n) [also 
referred to as m + 1/2].  Consequently, the Board awards this 
increase.  

The medical reports provide the most probative evidence as to 
the degree of disability.  In this case, the medical reports 
provide a preponderance of evidence, which shows that the 
veteran's service-connected disabilities meet the criteria 
for special monthly compensation at an intermediate rate 
between 38 U.S.C. 1114 (m) and (n), and no more.  

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board, as did the RO (see 
statement of the case dated in March 2004), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Special monthly compensation at an intermediate level between 
those provided by 38 U.S.C.A. § 1114(m) and (n) [m+1/2] is 
granted, subject to the law and regulations governing the 
payment of monetary awards.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


